This is an appeal from an order of the district court of Liberty county, Tex., consolidating two suits brought by appellant against appellee for certain taxes alleged to be due by appellee on real estate owned by him within the limits of the school district. The suits pertained to different tracts of land.
The judgment attempted to be appealed from is an interlocutory order, which merely consolidates suits between the same parties. It makes no attempt to adjudicate or in any manner dispose of the main issues presented for determination, and is in no sense a final judgment such as may be appealed from, in the absence of statutory authority so to do.
Because there has been no final judgment in the court below, and there being no law authorizing an appeal from such an interlocutory judgment, we are without jurisdiction, and therefore the appeal should be dismissed, and it is so ordered.